DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 09/12/2022 is acknowledged.

Applicant's election with traverse of Species A2 in the reply filed on 09/12/2022 is acknowledged.  
The traversal is on the ground(s) that Parr does not list a surface feature comprising the irregular rough surface texture as claimed.  This is not found persuasive because Parr discloses that the surface texture may be any number of features, for example a tree bark appearance (Figs. 5-6) ([0006], [0008]-[0009], [0044]-[0045], [0091]-[0092]), which is considered to be an irregular rough surface texture. Furthermore, Parr discloses that surface features may be contained within any of a variety of distinct areas comprising a variety of shapes, wherein such shapes may include regular shapes, wherein such shapes may include irregular shapes, and wherein such shapes may include a combination of different regular shapes, different irregular shapes, a mixture of regular shapes and irregular shapes, or the like ([0038], [0044], [0050]-[0051]). In other words, Parr discloses that the surface texture may be any number of surface textures, including an irregular rough surface texture. Moreover, the technical features are known in the prior art as evidenced by the prior art rejection below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parr et al. (US 2015/0004335) (of record).

Regarding claims 17-19, Parr discloses a pneumatic tire comprising: a first and a second sidewall each axially spaced apart from one another and extending from respective opposite ends of a tread (Fig. 1); and at least one of the first and second sidewalls having an annular exterior surface with an irregular rough surface texture (Fig. 1) ([0006], [0008]-[0009], [0031], [0038], [0044]-[0045], [0050]-[0051], [0091]-[0092]), the irregular rough surface texture being integrally formed on the annular exterior surface (Fig. 1) ([0009]), and formed so as to provide a non-uniform, coarse surface texture finish that extends circumferentially along the annular exterior surface of the at least one of the first and second sidewalls (Fig. 1) ([0006], [0008]-[0009], [0031], [0038], [0044]-[0045], [0050]-[0051], [0091]-[0092]). 
Parr further discloses that the surface texture has a depth of between about 0.025 mm and about 0.305 mm ([0008]-[0009], [0046]), which falls within and overlaps with the claimed ranges of at least 0.1 millimeters, 0.1-0.5 millimeters, and 0.3 millimeters. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the irregularity depth of the irregular rough surface texture. 

Regarding claim 20, Parr further discloses that the pattern of the irregular rough surface texture is visually discernible from other exterior surfaces of the pneumatic tire by an observer (Fig. 1) ([0027], [0031]). While Parr does not expressly recite that the irregular rough surface texture is a pebble pattern, Parr does disclose that the surface texture may be any number of features ([0006], [0008]-[0009], [0044]-[0045], [0091]-[0092]), and the surface features may be contained within any of a variety of distinct areas comprising a variety of shapes, wherein such shapes may include regular shapes, wherein such shapes may include irregular shapes, and wherein such shapes may include a combination of different regular shapes, different irregular shapes, a mixture of regular shapes and irregular shapes, or the like ([0038], [0044], [0050]-[0051]). Case law holds that changes in shape are matters of design choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant. See MPEP 2144.04. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Parr in order to provide the irregular rough surface texture with any desired pattern, such as a pebble pattern. 

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura (JP 2003-252012, see machine translation) and Hino (WO 2010/143644, see machine translation). 

Regarding claims 17-19, Iwamura discloses a pneumatic tire (Fig. 1: 1) comprising: a first and a second sidewall (Fig. 1: 3) each axially spaced apart from one another and extending from respective opposite ends of a tread (Fig. 1: 2) ([0009]); and at least one of the first and second sidewalls having an annular exterior surface (Fig. 1: 3a) with an irregular rough surface texture (Fig. 1: 5) ([0010]), the irregular rough surface texture being integrally formed on the annular exterior surface (Figs. 1, 4) ([0018]-[0019]), and formed so as to provide a non-uniform, coarse surface texture finish (Fig. 1: 5) that extends circumferentially along the annular exterior surface (Fig. 1: 3a) of the at least one of the first and second sidewalls (Fig 1: 3) ([0010], [0016], [0027]). 
Iwamura further discloses that the sum of the average value of the absolute values of the heights of the peaks from the highest peak to the 5th peak in the extracted portion and the average value of the absolute values of the heights of the valleys from the lowest valley to the 5th valley is obtained and the value expressed in micrometers is taken as a ten-point average roughness Rz ([0006]), wherein the ten-point average roughness affects how well light is diffused and reflected, which in turn affects the appearance of the tire ([0012]). Although Iwamura discloses a value for the ten-point average roughness Rz of the irregular rough surface texture, rather than the irregularity depth of the irregular rough surface texture, one of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized, or at the very least found obvious, that the ten-point average roughness Rz value correlates to the irregularity depth as the ten-point average roughness Rz is measured based upon the heights and depths of the peaks and valleys of the surface roughness. While Iwamura does not explicitly disclose the value for the irregularity depth of the irregular rough surface texture, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said irregularity depth. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the irregularity depth of the irregular rough surface texture in order to appropriately diffuse and reflect light and thereby improve the appearance of the tire. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the irregularity depth of the irregular rough surface texture.
Nevertheless, even if one of ordinary skill in the art would not have found it obvious to optimize the irregularity depth of the irregular rough surface texture, Hino also teaches a pneumatic tire comprising a first and a second sidewall each axially spaced apart from one another and extending from respective opposite ends of a tread (Fig. 4), wherein at least one of the first and second sidewalls has an annular exterior surface with a rough surface texture (Figs. 4-6), the rough surface texture being integrally formed on the annular exterior surface (Figs. 5-6), and formed so as to provide a surface texture finish that extends circumferentially along the annular exterior surface of the at least one of the first and second sidewalls (Figs. 4-6), wherein the surface texture has a depth of preferably 0.1 mm or more (Page 5 lines 186-189), and is preferably 0.3 mm or more (Page 5 lines 190-191), which falls within and overlaps with the claimed ranges of at least 0.1 millimeters, 0.1 - 0.5 millimeters, and 0.3 millimeters. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the irregularity depth of the irregular rough surface texture. Hino further teaches that these depths make it possible to provide a pattern in the sidewall surface of the tire that increases the surface area and increases the heat dissipation property (Page 5 lines 193-194). Although Hino specifically teaches dimples in the surface of the sidewall, rather than an irregular rough surface texture as disclosed by Iwamura, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the same principles of heat generation and heat dissipation would be applicable to the tire disclosed by Iwamura, and therefore one of ordinary skill in the art would have found it obvious to modify Iwamura in order to provide the irregularity depth of the irregular rough surface texture in the aforementioned ranges for depth taught by Hino so as to provide a pattern on the sidewall surface of the tire that increases the surface area and increases the heat dissipation property. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura (JP 2003-252012, see machine translation) and Hino (WO 2010/143644, see machine translation) as applied to claim 17 above, and further evidenced by Merriam-Webster (Pebble definition, Merriam-Webster, p. 1, 2009).

Regarding claim 20, Iwamura further discloses that the irregular rough surface texture is a “pebble” pattern (i.e. an irregular, crinkled, or grainy surface, see Merriam-Webster) (Figs. 1, 5A, 6A) ([0021], [0027]), the pebble pattern being visually discernible from other exterior surfaces of the pneumatic tire by an observer (Fig. 1) ([0010]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749